USCA4 Appeal: 18-4152      Doc: 35         Filed: 02/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 18-4152


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TAYLOR LASHAE STALLINGS, a/k/a Taylor Leshae Stallings,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Lynchburg. Norman K. Moon, Senior District Judge. (6:17-cr-00008-NKM-2)


        Submitted: February 17, 2022                                 Decided: February 22, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Juval O. Scott, Federal Public Defender, Lisa M. Lorish, Assistant Federal
        Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Charlottesville,
        Virginia, for Appellant. Daniel P. Bubar, Acting United States Attorney, Kari K. Munro,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Roanoke, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 18-4152      Doc: 35         Filed: 02/22/2022      Pg: 2 of 2




        PER CURIAM:

               Taylor Lashae Stallings entered a conditional guilty plea to Hobbs Act robbery, in

        violation of 18 U.S.C. § 1951(a), and using or carrying a firearm during a crime of violence,

        in violation of 18 U.S.C. § 924(c)(1)(A). She was sentenced to a total term of 72 months’

        imprisonment. On appeal, Stallings’ sole argument is that Hobbs Act robbery does not

        qualify as a proper predicate for the § 924(c) charge under § 924(c)(3)’s “force clause”

        because Hobbs Act robbery is not categorically a crime of violence. However, as Stallings

        concedes in her brief, this argument is foreclosed by binding precedent. See United States

        v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019) (holding that Hobbs Act robbery categorically

        qualifies as “crime of violence” under “force clause” of § 924(c)(3)). Accordingly, we

        affirm the criminal judgment. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        AFFIRMED




                                                     2